Citation Nr: 0900145	
Decision Date: 01/02/09    Archive Date: 01/14/09

DOCKET NO.  03-29 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for an eye disorder, 
claimed as secondary to service connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1968 to 
November 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 2003 rating decision of the 
Montgomery, Alabama Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In May 2005, the Board denied service 
connection for bilateral hearing loss and eye disorder.  On 
appeal, in June 2006, the U.S. Court of Appeals for Veterans 
Claims (Court) vacated the Board's decision and remanded the 
appeal for readjudication.  The Board remanded this case in 
January 2007 for additional evidentiary development.  The 
case has been returned to the Board for further appellate 
action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, the Board must again remand the case.

38 U.S.C.A. § 5103A(b)(3) (West 2002) requires that VA 
continue any attempts to get federal records until the 
records are obtained unless it is reasonably certain that 
such records do not exist or that further efforts to obtain 
those records would be futile.  If the records are 
unavailable, VA must notify the veteran of the identity of 
the records, the efforts VA made to obtain the records, a 
description of any further action VA will take on the claim, 
and notice that the veteran is ultimately responsible for 
providing the evidence.  38 C.F.R. § 3.159(e) (2008).  

A review of the claims file seems to indicate that the 
veteran's service treatment records are unavailable, as 
referenced in the February 2003 rating decision and 
reaffirmed in the September 2008 supplemental statement of 
the case.  The response by the National Personnel Records 
Center (NPRC) to a February 2007 request to again obtain 
these records states that a prior response furnished to the 
RO on November 11, 1971 contained these records and 
referenced a VA claim number.  However, the claims folder 
currently before the Board has a different claim number than 
the one the service treatment records were associated with in 
1971, which suggests that an earlier claims folder may have 
been created and then retired or lost.  

There is no also no indication in the record that there has 
been a formal finding regarding these missing service 
treatment records or an official notification to the veteran.  
The Board finds that a remand is necessary to make further 
requests for service treatment records and, if necessary, to 
notify the veteran and make a formal finding that the records 
are unavailable and that further efforts to obtain them would 
be futile.

The Board's Remand in January 2007 noted that further 
examination was to be undertaken to determine the etiology of 
any current eye disorder the veteran suffers from.  The 
examination was to include a nexus opinion specifically on 
whether there was a secondary cause-effect relationship, to 
include aggravation, between any diagnosed eye disorder, to 
include presbyopia, and any disorder typically deemed 
developmental, such as refractive error.  For each diagnosis 
involving the veteran's eyes, the examiner was to opine 
whether the diagnosis was related to the veteran's active 
military service or to his service connected diabetes.  In 
addition, for the veteran's diagnosed presbyopia, the 
examiner was to provide an opinion as to whether it was at 
least as likely as not (by a probability of 50 percent) that 
the presbyopia is secondary to the veteran's service-
connected diabetes mellitus II, including whether there was 
any increase in presbyopia disability due to the veteran's 
diabetes.

An April 2008 VA examiner diagnosed diabetes mellitus without 
ophthalmic findings and refractive error and presbyopia.  She 
opined that the veteran's presbyopia was not caused by 
diabetes mellitus, but was age related.  However, the 
examiner did not provide a nexus opinion regarding all of the 
veteran's diagnosed eye disabilities and did not provide an 
opinion as to whether any increase in the veteran's 
presbyopia disability was due to diabetes, i.e. aggravation.  
An opinion regarding these issues must be provided to the 
veteran.

The Board also remanded this claim in January 2007 for, among 
other things, referral of the veteran's claims folder to a 
"VA medical doctor or otologist, as appropriate" for an 
opinion.  The veteran was given a VA examination and an 
opinion was provided in June 2008.  However, the examination 
and opinion was given by neither a medical doctor nor an 
otologist, but an audiologist.  A medical opinion by a 
medical doctor or otologist must be obtained.

A remand by the Board confers upon the claimant, as a matter 
of law, the right to compliance with the remand order.  
Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand 
orders of the Board are not complied with, with the Board 
itself errs in failing to insure compliance.  Stegall, Id.

The Board therefore finds that this matter must be remanded 
again for compliance with the instructions of the previous 
remand.

The veteran is hereby notified that it is the veteran's 
responsibility to report for the examination(s) and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655. 

Accordingly, the case is REMANDED for the following action:

1.  Ensure that VA has complied with its 
duty to assist the veteran under 38 C.F.R. 
§ 3.159(c)(2) by requesting all service 
treatment records.  Consideration should 
be given to the March 2007 response from 
the NPRC that states that the records were 
sent to the RO on November 11, 1971 under 
a different claim number, and whether 
another claims folder might exist.  If no 
further records can be obtained after an 
exhaustive search, VA's efforts and any 
resolution determined must be fully 
documented for the record, and the veteran 
should be notified in accordance with the 
provisions of 38 U.S.C.A. § 5103A(b) and 
38 C.F.R. § 3.159(e).


2.  Then, refer the claims folder, which 
should include copies of this remand order 
and all available service treatment 
records, preferably, to the VA physician 
who conducted the April 2008 medical 
examination, if she is available (if she 
is not, then to another VA physician who 
is qualified to address the issue on 
appeal).  Ask the physician to consider 
the entire record, and then specifically 
address the etiology of the veteran's 
various eye disabilities, including the 
veteran's refractive error and presbyopia.

The examiner should list each diagnosis 
affecting the veteran's eyes, and for each 
diagnosis, state whether it is at least as 
likely as not (i.e., probability of 50 
percent or greater) that the diagnosed 
disability was incurred in or aggravated 
(i.e., increased in disability during) by 
the veteran's active military service or 
by the veteran's service connected 
diabetes mellitus.  A complete rationale 
for any opinion offered should be 
included.

If the VA examiner who conducted the April 
2008 examination is NOT available to 
conduct the review directed herein and the 
matter is referred to another VA 
physician, then inquire of that physician 
whether he or she requires a physical 
examination of the veteran to provide the 
requested opinions.  

If so, attempt to schedule the veteran for 
such examination to facilitate the 
physician's written response to the 
inquiries above.  The physician should 
conduct appropriate diagnostic testing as 
he or she deems is warranted. 

3.  Once the RO has either located 
additional service treatment records or 
made a formal finding that none exist, 
refer the veteran's claims folder to a VA 
medical doctor (not an audiologist) or 
otologist, as appropriate, for an opinion 
as to whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 50 
percent), that any hearing loss disability 
is medically related to the veteran's 
active military service.  The entire 
claims file must be made available to the 
designated examiner, and the report of the 
examination should include discussion of 
the veteran's documented medical history 
and assertions.  The basis for the opinion 
should be included in the report.  If 
further examination of the veteran is 
needed to provide this opinion, such 
examination should be scheduled.

4.  Readjudicate the claim based on the 
whole record.  If any benefit sought on 
appeal remains denied, then the veteran 
and his representative, if any, should be 
provided an updated Supplemental Statement 
of the Case that includes a summary of all 
evidence and applicable laws and 
regulations pertinent to the issues on 
appeal.  Provide an appropriate 
opportunity to respond thereto. Then, if 
in order, return the appeal to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




